Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory123 double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10445109 Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are anticipated by three claims (1 +3+4 combined) of the reference patent listed below.

Instant application (1660129
Patent no. 10445109 (Application no 15238561)
and a second public key associated with a third computing device; encrypting the digital certificate and the key associated with the digital certificate using the first public key to form a first encrypted digital certificate and a first encrypted key; sending the first encrypted digital certificate and the first encrypted key to the second computing device, wherein the second computing device is updated with the digital certificate and the key associated with the digital certificate; encrypting the digital certificate and the key associated with the digital certificate using a-the second associated with the digital certificate.
21. (New) The method of claim 20, wherein the second computing device decrypts the encrypted digital certificate and the encrypted key using a first private key associated with the first public key.



+ 3. The method of claim 1, wherein sending the encrypted digital certificate and first private key to the second computing device comprises: encrypting, by the first computing device, the encrypted digital certificate and first private key to generate further encrypted data using a third public key of a third keypair associated with a third computing device of the plurality of computing devices; sending the further encrypted data to the third computing device; decrypting, by the third computing device, the further encrypted data using a third private key of the third keypair; and sending the encrypted digital certificate 
+4. The method of claim 1, wherein the plurality of computing devices comprises a group of computing devices in addition to the first and second computing devices, the method further comprising updating the plurality of computing devices including the group of computing devices with the digital certificate and the first private key.

3
23
5
25
12+15
30
1+3+5
31
3
32
24
34
3
36
19
41
1+3+5
43
1+3+5



Claim Objections
claim 22, line 3, recites “digital certificate and they key using the first public key to form” where “they” does not make any sense, seems it is a  typo, and requested to change it to “the key” or Proper correction is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20-32, 34, 37-38, 41, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin [20140013109], in view of Rae et al [20110069836]

As to claim 20,
Yin [20140013109] teaches A computer-implemented method for updating at least one computing device of a plurality of computing devices, the method comprising: 
obtaining, at a first computing device, a digital certificate, a key associated with the digital certificate, and a first public key associated with a second computing device  and second public key associated with third computing device  [0061: “Key field 740 may store information for a key (e.g., a public or private 128-bit AES key, or some other key), associated with a particular digital certificate…… Trust credential generation module 550 may encrypt a set of trust credentials based on information stored by key field 740, associated with a digital certificate received from user device 210”- keys are received from user device which is a second device, hence the key are associated with the second device and keys can be public, and server generating digital certificates is first device, see 0078. And key associated with the digital certificate is a private key, further see 0078.] and a second public key associated with third device [0001: “The application server may authenticate trusted user devices to allow the trusted user devices to receive information while preventing unauthorized or un-trusted devices from accessing the application server. ”- there are multiple user devices and ID is given to each devices, therefore, it has multiple devices and should receive the key associated with each device when authorizing it] ;
 encrypting the digital certificate and the key associated with the digital certificate using the first public key to form an encrypted digital certificate and an encrypted key [0061: “Key field 740 may store information for a key (e.g., a public or private 128-bit AES key, or some other key), associated with a particular digital certificate …..Trust credential generation module 550 may encrypt a set of trust credentials based on information stored by key field 740, associated with a digital certificate received from user device 210. ” - digital certificate and keys associated with digital certificate is encrypted with the information or key received from user device, which can be public, when its public key, its associated with all of the devices since its public to all and 0036: “digital certificate acquisition module 420 may provide the application ID, the device ID, the random number, and the encrypted random number to registration server 230 (e.g., as an input for a request for a digital certificate).”- there are set of trust credential in the key field which are encrypted, key associated with could be any other number like svn or random number or AES , and 0078: “registration server 230 may generate a digital certificate, based on authenticating user device 210 to receive the digital certificate. Additionally, registration server 230 may assign a digital certificate ID, and/or a security version number (SVN), associated with the digital certificate”- id is associated with digital certificate, further see 0088: transmits encrypted set of trust credential and the key and 0067: “user device 210 may receive an encrypted digital certificate from registration server 230 (e.g., based on digital certificate acquisition module 420 executing an instruction to request the digital certificate from registration server 230), and may decrypt the encrypted digital certificate based on the random number generated by digital certificate acquisition module 420 and/or a key associated with the application.”- digital certificate is encrypted and sent and decrypted, both the digital certificate and the key associated with digital certificate is encrypted]; and 
sending the encrypted digital certificate and the encrypted key to the second computing device [0067: “user device 210 may receive an encrypted digital certificate from registration server 230 (e.g., based on digital certificate acquisition module 420 executing an instruction to request the digital certificate from registration server 230), and may decrypt the encrypted digital certificate based on the random number generated by digital certificate acquisition module 420 and/or a key associated with the application.” – receiving from registration server, server is sending the encrypted digital certificate] , wherein the second with the digital certificate[0067: “user device 210 may store the decrypted digital certificate in a secure storage device (e.g., storage device 325), associated with user device 210, based on decrypting the encrypted digital certificate. In some implementations, user device 210 may overwrite an existing digital certificate that may be stored by the secure storage device (e.g., in an implementation in which user device 210 receives a digital certificate with an updated SVN” and 0078: “registration server 230 may generate a digital certificate, based on authenticating user device 210 to receive the digital certificate. Additionally, registration server 230 may assign a digital certificate ID, and/or a security version number (SVN), associated with the digital certificate”- security version number is associated with digital certificate]. the third computing device is updated with the digital certificate and the key [there can be multiple user devices see, fig. 2 and 0019.  And 0069: “user device 210 may overwrite an existing digital certificate that may be stored by the secure storage device (e.g., in an implementation in which user device 210 receives a digital certificate with an updated SVN). ”  and 0001: “The application server may authenticate trusted user devices to allow the trusted user devices to receive information while preventing unauthorized or un-trusted devices from accessing the application server. ”- authenticating and updating of the user devices can be performed and 0096. There are multiple devices and encrypting of the multiple devices is suggested   
But, does not explicitly teach encrypting the digital certificate and the key using a second public key associated with a third computing device to form a second encrypted 
However, Rae et al [20110069836 ] teaches encrypting the digital certificate and the key using a second public key associated with a third computing device to form a second encrypted digital certificate and a second encrypted key; and sending the second encrypted digital certificate and the second encrypted key to the third computing device, wherein [abstract: “symmetrically pre -encrypting the content, receiving a request to issue content for playback on at least one playback device associated with a user account, where each playback device includes a processor containing a private key assigned to the playback device by a conditional access system, generating a content key and over -encrypting at least a portion of the symmetrically pre -encrypted content in response to the request, obtaining a public key for each playback device, encrypting a copy of the content key using the public key of each playback device associated with the user account, and delivering the over -encrypted content and the at least one encrypted copy of the content key to a playback device associated with the user account ”- each of the playback devices has the public key which is used to encrypt the content an delivering it to the particular playback devices, encrypted content and encrypted copy of the content key is received and 0046: “When over-encrypted content and encrypted copies of the content keys are stored on a portable media drive, any of the playback device's associated with the user's account can connect to the portable media drive and use the playback device's private key to decrypt the content keys and remove the over-encryption in order to obtain playback permission from a conditional access system ”- each devices public key is used to encrypt the associated content therefore the content, out of plurality of devices there can be second and third devices to receive content using their own unique public and private key] 
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Yin and Rae because both are directed toward encrypting and decrypting. Furthermore, Rae improves upon Yin by bine able to encrypt using the device specific public keys and encrypting with the associated private key such that data can be communicated to the specific device securely without any error.



As to claim 21, 
Rae teaches the second computing device decrypts the first encrypted digital certificate and the first encrypted key using a first private key associated with the first public key [abstract: “obtaining a public key for each playback device, encrypting a copy of the content key using the public key of each playback device associated with the user account, and delivering the over -encrypted content and the at least one encrypted copy of the content key to a playback device associated with the user account ” and  0046: “When over-encrypted content and encrypted copies of the content keys are stored on a portable media drive, any of the playback device's associated with the user's account can connect to the portable media drive and use the playback device's private key to decrypt the content keys and remove the over-encryption in order to obtain playback permission from a conditional access system ”- playback devices private key is used to decrypt the encrypted content and 0046: “any of the playback device's associated with the user's account can connect to the portable media drive and use the playback device's private key to decrypt the content keys and remove the over-encryption in order to obtain playback permission from a conditional access system ”- public key and private key is associated to each other. And 0005 : “The encryption key is trivially related to the decryption key, in the sense that they may be identical or there is a simple transformation to go between the two keys.”] .



As to Claim 22, 
Rae teaches encrypting the digital certificate and the key associated with the digital certificate using the first public key comprises encrypting, by the first computing device, the digital certificate and they key using the first public key to form the first encrypted digital certificate and the first encrypted key, and wherein encrypting the digital  certificate and the key using the second public key comprises: encrypting, by the first computing device, the digital certificate and the key associated with digital certificate using the a-second public key associated with the third computing device to form the second encrypted digital certificate and the second encrypted key [abstract: “obtaining a public key for each playback device, encrypting a copy of the content key using the public key of each playback device associated with the user account, and delivering the portable media drive and use the playback device's private key to decrypt the content keys and remove the over-encryption in order to obtain playback permission from a conditional access system ”- playback devices private key is used to decrypt the encrypted content and 0046: “any of the playback device's associated with the user's account can connect to the portable media drive and use the playback device's private key to decrypt the content keys and remove the over-encryption in order to obtain playback permission from a conditional access system ”- public key and private key is associated to each other. And 0005: “The encryption key is trivially related to the decryption key, in the sense that they may be identical or there is a simple transformation to go between the two keys.”-there are multiple devices and each device has its own public key and the private key associated with. ] .





As to claim 24, 
Yin teaches the first computing device is updated with the digital certificate and the key associated with the digital certificate [0067: “user device 210 may store the decrypted overwrite an existing digital certificate that may be stored by the secure storage device (e.g., in an implementation in which user device 210 receives a digital certificate with an updated SVN”].

As to claim 25,
Yin and Rae teaches this claim according to the reasoning set forth in claim 20 surpa. Furthermore, Yin teaches first computing device comprising: memory; and a processor communicatively coupled to the memory [process 900 may be performed by one or more components of registration server 230, such as processor 310 of registration server 230. And 0049: “data structure 600 may be stored in a memory of registration server 230.”- Memory and processor are part of the server, and memory and processor communicate to perform the processing. ] 

As to claim 26-27,
Yin teaches this claim according to the reasoning set forth in claim 21-22 supra
As to claim 28,
Yin and Rae teaches this claim according to the reasoning set forth in claim 24 supra
As to claim 29,
Rae teaches for each of a plurality of third public keys: encrypt the digital certificate and the key associated with the digital certificate using a third public key to form a particular encrypted digital certificate and a particular encrypted key; and send the particular associated with the digital certificate  [abstract: “obtaining a public key for each playback device, encrypting a copy of the content key using the public key of each playback device associated with the user account, and delivering the over -encrypted content and the at least one encrypted copy of the content key to a playback device associated with the user account ” and  0046: “When over-encrypted content and encrypted copies of the content keys are stored on a portable media drive, any of the playback device's associated with the user's account can connect to the portable media drive and use the playback device's private key to decrypt the content keys and remove the over-encryption in order to obtain playback permission from a conditional access system ”- playback devices private key is used to decrypt the encrypted content and 0046: “any of the playback device's associated with the user's account can connect to the portable media drive and use the playback device's private key to decrypt the content keys and remove the over-encryption in order to obtain playback permission from a conditional access system ”- public key and private key is associated to each other. And 0005: “The encryption key is trivially related to the decryption key, in the sense that they may be identical or there is a simple transformation to go between the two keys.”- there are multiple devices and each device has its own public key and the private key associated with] 

As to claim 30, 
Yin and Rae teaches this claim according to the reasoning set forth in claim 20 supra. 

As to claim 31, 
Yin and Rae teaches this claim according to the reasoning set forth in claim 21 supra. 

As to claim 32, 
Yin and Rae teaches this claim according to the reasoning set forth in claim 24 supra. 

As to claim 34, 
Yin and Rae teaches this claim according to the reasoning set forth in claim 22 supra. 


As to claim 37, 
Rae teaches wherein execution of the computer-executable instructions by the first computing device, further causes the first computing device to update  each of a plurality of computing devices with the digital certificate  [abstract: “obtaining a public key for each playback device, encrypting a copy of the content key using the public key of each playback device associated with the user account, and delivering the over -encrypted content and the at least one encrypted copy of the content key to a playback device associated with the user account ” and  0046: “When over-encrypted content and encrypted copies of the content keys are stored on a portable media drive, any of the playback device's associated with the user's account can connect to the portable media drive and use the playback device's private key to decrypt the content keys and remove the over-encryption in order to obtain playback permission from a conditional access 

As to claim 38,
Rae teaches the first computing device, further causes the first computing device to generate  a plurality of encrypted digital certificates and a plurality of encrypted keys based at least in part on encrypting the digital -6-Application No.: 16/601,291 Filing Date:October 14, 2019 certificate and the key using each public key of a plurality of public keys associated with the plurality of computing devices[abstract: “obtaining a public key for each playback device, encrypting a copy of the content key using the public key of each playback device associated with the user account, and delivering the over -encrypted content and the at least one encrypted copy of the content key to a playback device associated with the user account ” and  0046: “When over-encrypted content and encrypted copies of the content keys are stored on a portable media drive, any of the playback device's associated with the user's account can connect to the portable media drive and use the playback device's private key to decrypt the content keys and remove the over-encryption in order to obtain playback use the playback device's private key to decrypt the content keys and remove the over-encryption in order to obtain playback permission from a conditional access system ”- public key and private key is associated to each other. And 0005: “The encryption key is trivially related to the decryption key, in the sense that they may be identical or there is a simple transformation to go between the two keys.”- There are multiple devices and each device has its own public key and the private key associated with. ].


As to claim 41, 
Yin and Rae teaches this claim according to the reasoning set forth in claim 20 supra. 
As to claim 43, 
Yin and Rae teaches this claim according to the reasoning set forth in claim 20 supra. 


Claim 23, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin [20140013109], in view of Rae et al [20110069836], in view of Miyata [20060044610]

As to claim 23, 
Yin and Rae teach encrypting, encrypting the digital certificate and the key associated with the digital certificate using the first public key comprises encrypting, by the first key  associated with the digital certificate using the first public key to form the first encrypted digital certificate and the first encrypted key but does not explicitly teach But do not teach the digital certificate and the key using the second public key comprises encrypting, by the second computing device, the digital certificate and the key using the second public key associated with the third computing device to form the second encrypted digital certificate and the second encrypted key.
However Miyata [20060044610]  teaches  the digital certificate and the key associated wit the digital certificate using the second public key comprises encrypting, by the second computing device, the digital certificate and the key associated with digital certificate  using the second public key associated with the third computing device to form the second encrypted digital certificate and the second encrypted key [ 0084: “the flow advances to step S1322. If the output resource of the processor 502 (the processor identifier matches Np) becomes the input resource of the next processor 502 (the processor identifier matches Np+1), that output resource is encrypted by the public key of the processor 502 (Np+1).” and 0069: “the contents of a field unique to each
processor 502 in the workflow sequence information 710 are encrypted using the public key unique to that processor 502. The processor 502 decrypts the information required for a process of itself using the private key used in encryption…. This operation is repeated until the last processor. ”]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Yin, Rae  and Miyata because both are directed toward encrypting content using public and private keys. Furthermore, 


As to claim 35, 
Yin teaches updating device with the certificate and key [[0067: “user device 210 may store the decrypted digital certificate in a secure storage device (e.g., storage device 325), associated with user device 210, and based on decrypting the encrypted digital certificate. In some implementations, user device 210 may overwrite an existing digital certificate that may be stored by the secure storage device (e.g., in an implementation in which user device 210 receives a digital certificate with an updated SVN” and can be performed in the user devices and “application server may authenticate trusted user devices to allow the trusted user devices to receive information while preventing unauthorized or un-trusted devices from accessing the application server”].  ] Both Yin and Rae do not explicitly teach second computing device the second computing device is configured to: encrypt the digital certificate and the key using a third public key associated with a fourth computing device to form a-third encrypted data; and send sends the third encrypted data to the fourth computing device, wherein the fourth computing device is updated with the digital certificate and the key.
the key associated with digital certificate using a third public key associated with a fourth computing device to form a-third encrypted data; and send sends the third encrypted data to the fourth computing device, wherein the fourth computing device is updated with the digital certificate and the key associated with the ditgital certificate.  [ 0084: “the flow advances to step S1322. If the output resource of the processor 502 (the processor identifier matches Np) becomes the input resource of the next processor 502 (the processor identifier matches Np+1), that output resource is encrypted by the public key of the processor 502 (Np+1).” and 0069: “the contents of a field unique to each
processor 502 in the workflow sequence information 710 are encrypted using the public key unique to that processor 502. The processor 502 decrypts the information required for a process of itself using the private key used in encryption…. This operation is repeated until the last processor. ”]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Yin, Rae and Miyata because both are directed toward encrypting content using public and private keys. Furthermore, Miyata improves upon Yin and Rae by being able to issue plurality of public keys associated to each devices such that the devices can be decrypted using the specific public key for secure data transmission of the content from one device to another device until the last device which can be incorporated in Yin to overwrite the 


Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin [20140013109], in view of Miyata [20060044610]
As to claim 44, 
Yin [20140013109] teaches first computing device, the first computing device comprising: memory; and a processor communicatively coupled to the memory and configured to: 
Obtain a digital certificate, a key associated with the digital certificate, and a public keys [0061: “Key field 740 may store information for a key (e.g., a public or private 128-bit AES key, or some other key), associated with a particular digital certificate…… Trust credential generation module 550 may encrypt a set of trust credentials based on information stored by key field 740, associated with a digital certificate received from user device 210” and “Device 300 may correspond to user device 210 and/or servers 220-240. Each of user device 210 and/or servers 220-240 may include one or more devices 300, and/or one or more components of device 300”- for each device there should be a key related to it and keys are received from user device which is a second device, hence the key are associated with the second device and keys can be public, and server generating digital certificates is first device, see 0078. And key associated with the digital certificate is a private key, further see 0078]; and 	
Key field 740 may store information for a key (e.g., a public or private 128-bit AES key, or some other key), associated with a particular digital certificate …..Trust credential generation module 550 may encrypt a set of trust credentials based on information stored by key field 740, associated with a digital certificate received from user device 210. ” - digital certificate and keys associated with digital certificate is encrypted with the information or key received from user device, which can be public, when its public key, its associated with all of the devices since its public to all and 0036: “digital certificate acquisition module 420 may provide the application ID, the device ID, the random number, and the encrypted random number to registration server 230 (e.g., as an input for a request for a digital certificate).”- there are set of trust credential in the key field which are encrypted, and 0078: “registration server 230 may generate a digital certificate, based on authenticating user device 210 to receive the digital certificate. Additionally, registration server 230 may assign a digital certificate ID, and/or a security version number (SVN), associated with the digital certificate”- id is associated with digital certificate, further see 0088: transmits encrypted set of trust credential and the key] ], and 
send the encrypted digital certificate and the encrypted key to a second computing device corresponding to the public key [[0067: “user device 210 may receive an encrypted digital certificate from registration server 230 (e.g., based on digital certificate acquisition module 420 executing an instruction to request the digital certificate from registration server 230), and may decrypt the encrypted digital certificate based on the random number generated by digital certificate acquisition module 420 and/or a key associated with the application.” – receiving from registration server, server is sending the encrypted digital certificate, the encryption is performed by the key associated with the application not only the random number ]   , wherein the second computing device is updated with the digital certificate and the key associated with the digital certificate [0067: “user device 210 may store the decrypted digital certificate in a secure storage device (e.g., storage device 325), associated with user device 210, based on decrypting the encrypted digital certificate. In some implementations, user device 210 may overwrite an existing digital certificate that may be stored by the secure storage device (e.g., in an implementation in which user device 210 receives a digital certificate with an updated SVN”- digital certificate is associated with the different keys like SVN and random number or the AES see 0061]
But does not explicitly teach for each public key of the plurality of public keys: and a plurality of public keys and encrypting using plurality of keys  
However, Miyata [20060044610] teaches for each public key of the plurality of public keys: and a plurality of public keys and encrypting using plurality of keys [0064: “A column 1104 stores a public key (that of the workflow management server 203) paired with the private key 1102 on the workflow management server 203 side. A column 1105 stores a private key of the processor which is paired with the public key 1103 of the processor held by the workflow management server 203. That is, the private key 1102 and public key 1104 form one key pair, and the public key 1103 and private key 1105 form another key pair”- plurality of public keys and each the contents of a field unique to each processor 502 in the workflow sequence information 710 are encrypted using the public key unique to that processor 502. The processor 502 decrypts the information required for a process of itself using the private key used in encryption. ” and 0061: “when the workflow includes four processors, i.e., processors A, B, C, and D, the workflow sequence information at this time is described, as shown in FIG. 10C” – there are multiple processor and plurality of public keys are unique to each processors and 0077: “the contents of the field unique to each individual processor are encrypted by the public key 1103 of that processor 502”]

It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Yin and Miyata because both are directed toward encrypting content using public and private keys. Furthermore, Miyata improves upon Yin by being able to issue plurality of public keys associated to each devices such that the devices can be decrypted using the specific public key for secure data transmission of the content.

Response to Arguments
Applicant's arguments filed on 11/18/2021 have been fully considered but they are not persuasive. Reasoning is provided here

Applicant’s argument: Yin discloses "[a] digital certificate acquisition module 420 may generate a random number (e.g., a nonce N), and may generate an encrypted random number." Yin, 36 (emphasis added). Further, Yin discloses a "[t]rust credential generation module 550 may encrypt a set of trust credentials based on information stored by key field 740, associated with a digital certificate received from user device." Yin, 61 (emphasis added). However, Yin discloses "requesting trust credentials using the digital certificate," Yin, 68 (emphasis added) and the registration server "may encrypt the set of trust credentials based on a key associated with the digital certificate ID of the digital certificate" Yin, 87 (emphasis added). However, Yin does not appear to disclose that the trust credentials can be a digital certificate. Thus, it follows that Yin does not disclose "encrypting the digital certificate and the key associated with the digital certificate using the first public key to form a first encrypted digital certificate and a first encrypted key" and "encrypting the digital certificate and the key associated with the digital certificate using the second public key to form a second encrypted digital certificate and a second encrypted key" as recited in Claim 20. 

Examiner’s Answer:  Applicant argues that trust credentials are only encrypted, however, Yin teaches 0067: “user device 210 may receive an encrypted digital certificate from registration server 230 (e.g., based on digital certificate acquisition module 420 executing an instruction to request the digital certificate from registration server 230), and may decrypt the encrypted digital certificate based on the random number generated by digital certificate acquisition module 420 and/or a key associated with the application.”- digital certificate is encrypted and process for receiving a digital certificate and/or a set of trust credentials ”- both the digital certificate and trust credential which is associated with digital certificate is received, hence it has to be sent.  0078: “Registration server 230 may embed the digital certificate ID and/or the SVN in a header of the digital certificate, or may store the digital certificate ID and/or the SVN in some other location”- digital certificate id or the SVN is embedded in the digital certificate, therefore the key associated with the digital certificate is also encrypted along with it. 
Applicants Argument: Rae does not cure the deficiencies of Yin. In further contrast, Rae merely discloses encrypting content using a content key, encrypting the content key using a public key, and delivering the content encrypted using the content key and the content key encrypted using the public key. For example, Rae discloses "generating a content key and over-encrypting at least a portion of the symmetrically pre-encrypted content in response to the request, obtaining a public key for each playback device, encrypting a copy of the content key using the public key of each playback device associated with the user account, and delivering the over encrypted content and the at least one encrypted copy of the content key to a playback device." Rae,  7 (emphasis added). However, Rae does not appear to disclose that the content and the content key are encrypted using the same key. Further, Rae does not appear to disclose that that the content can be a digital certificate. Thus, it follows that Rae does not disclose "encrypting the digital certificate and the key associated with the digital certificate using the first public key to form a first encrypted digital certificate and a first encrypted key" and "encrypting the digital certificate and the key associated with the 
Examiner’s answer: abstract of Rae teaches  generating a content key and over-encrypting at least a portion of the symmetrically pre-encrypted content in response to the request, obtaining a public key for each playback device, encrypting a copy of the content key using the public key of each playback device associated with the user account, and delivering the over-encrypted content and the at least one encrypted copy of the content key to a playback device associated with the user account” – the content key (copy of the content key is same thing)  is encrypted with the same public key and the content is encrypted with public key. Therefore, the content and content key are encrypted with the same public key of the device and decrypted with the private key associated with it. And there are multiple playback devices, therefore it has second and third devices. 

Furthermore, the claim limitations of the instant application anticipated by the reference patent, and reference patent teaching the claim limitations are provided in the row to the corresponding claim of the instant application. 


Allowable Subject Matter
Claim 45 allowed.	
36, 39, 40, and 42, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spalka et al  [20110173455 ] teaches 0032: “the private key of more than one other nodes can be encrypted with the node's public key, as well as the node private key can be encrypted with the respective public key of more than one other node and stored in the respective node. The encrypted private keys can also be represented by directed edges between the nodes.” And 0045: “The node data record comprises the node public key. The data record may further comprise the private key of the next node in the chain of nodes for each node chain that the node is part of. The private keys of the next nodes are encrypted using the node public key. The step of decrypting the encrypted data content of the data record comprises the step of sequentially decrypting the encrypted node private keys of the chain nodes with the private key of the respective predecessor of each node in the chain, until the encrypted data record private key is decrypted. ”
 Luft et al teaches [20070153580 ] 0023: “The first memory device has a first memory storing data which is to be shifted, as well as an encrypting using the public cryptographic key of a second memory device to which the data which is to be shifted and is stored in the first memory is to be shifted… once the data which is to be shifted and is encrypted with the public cryptographic key of the second memory device has been formed, and has a copying unit copying the at least one shift message to the second memory device or to a third memory device… Furthermore, the second memory device has a decrypting unit decrypting the encrypted data which is to be shifted, using the secret key of the second memory device ”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187